         Case 1:20-cv-02138-TSC Document 9-1 Filed 10/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  GOVERNMENT ACCOUNTABILITY
  PROJECT,

                          Plaintiff,

                  v.                                    Case No. 20-cv-2138 (TSC)

  U.S. DEPARTMENT OF THE TREASURY,


                          Defendant.



                                       [PROPOSED] ORDER

       Upon consideration of the Parties’ October 29, 2020, Joint Status Report, it is hereby

ORDERED that the Parties shall file a further joint status report on or before December 15, 2020,

updating the Court on the status of Plaintiff’s FOIA request and what, if any, additional litigation

is necessary for this case.

       SO ORDERED.



Date: _____________                           ______________________________
                                              United States District Judge
